Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a light irradiation device with two reflectors having circular arc shape and an insertion path for a wire rod for an optic fiber.  Each reflector having a shape centered on a point offset from the center of the insertion path by a distance.   The centers of each reflector has a distance from the center of the path that is different than the distance of the center of the other reflector to the insertion path.

Nakamura (JP 59-214010) discloses a light irradiation device with insertion path and two arc reflectors. However, the cited reference fail to individually disclose, or suggest when combined, each center offset from the center of the insertion path by a distance different than the other center.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a difference in the distance betgfween the center points relative to the center of the insertion path in combination with the recited structural limitations of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (U.S. PG Publication No.  2019/0193113) discloses a photo irradiation device with cylindrical reflector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT J MAY/Primary Examiner, Art Unit 2875